DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 8-15, 17, and 19-21 in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that Gross does not disclose a backboard support structure as claimed as the cover is not a backboard support structure.  This is not found persuasive because Merriam Webster defines a backboard as “a board placed at or serving as the back of something” as the adhesive and PET support film are located on the back of the cover, they are a backboard support structure as claimed.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/03/2020 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 8-15, 17, and 19-21 are objected to because of the following informalities:  the claims recite “Gpa” and/or “Kpa,” these should be changed to capitalize the “P” e.g., “GPa” or “KPa” as is standard notation for the units. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20170338182).
	Regarding claim 8, Gross discloses an electronic device including a cover over a plurality of electronic components and supported, in a laminated manner, by (i) a pressure-sensitive adhesive having an elastic modulus of less than about 1 GPa overlapping the claimed modulus of elasticity of about 1 KPa to 250 KPa, and (ii) a polyethylene terephthalate layer (substrate support film) having an elastic modulus of less than about 10 GPa, overlapping the claimed modulus of elasticity of about 1 GPa to 10 GPa (0008).
Regarding claim 9, Gross discloses the PET film having a thickness of approximately 50 µm, overlapping the claimed thickness of about 20 to 60 µm and adhesive thickness of approximately 25 µm, overlapping the claimed thickness of about 10 to 50 µm.
Regarding claim 10, Gross does not expressly teach the PET support substrate having an elongation at break of about 5 to 80%, bending strength of greater than about 160 MPa, or moisture absorption of lower than about 2%, however, PET is disclosed as an exemplary substrate support material in the specification (see paragraph 0074 and 0076) and thus would be expected to have a range of properties falling in the claimed ranges.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claims 11-14, Gross discloses the polyethylene terephthalate layer (substrate support film) having a thickness of approximately 50 µm and elastic modulus of less than about 10 GPa (0008), overlapping the claimed thicknesses of about 20-40 µm in claim 11, about 40 to 60 µm in claims 12-14 and modulus of elasticities of about 5 to 10 GPa in claims 11 and 14, and 1 to 5 GPa in claims 12 and 13.
	The adhesive having a thickness of approximately 25 µm and elastic modulus of less than about 1 GPa (0008), overlapping the claimed thicknesses of about 10-20 µm in claims 11, and 13-14, about 20 to 50 µm in claim 12 and modulus of elasticities of about 150 to 250 KPa in claims 11 and 14, and 1 to 150 KPa in claims 12 and 13.
Regarding the ranges in claims 8-9 and 11-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 8 above, and further in view of Bower et al. (US 2014/0295150).
	Regarding claims 15, 17, and 19, Gross discloses the backboard support (adhesive and PET substrate) comprising a first bendable region and a first non-bent region, a body region and a peripheral region; the peripheral region located in the non-bend region and the body region located in the regions of the bendable and non-ben region other than the peripheral region. The adhesive layer comprises a first portion located in the first bendable region a second portion located in the first non-bent region, a third portion located in the body region and a fourth portion located in the peripheral region (Fig. 5-5a, 0056).
	Gross discloses the modulus of elasticity of the adhesive being less than about 1 GPa (0056), overlapping the claimed moduli of about 1 KPa -150 KPa and 150 KPa to 250 KPa or 1KPa to 250 KPa. However, Gross does not teach the modulus of elasticity of the first portion being lower than the modulus of elasticity of the second portion (claim 15), the modulus of elasticity of the third portion being lower than the modulus of elasticity of the fourth portion (claim 17).
	Bower, in the analogous field of flexible display devices, discloses a patterned optically clear adhesive (OCA). The OCA including a region of low elastic modulus (136) and a region of higher elastic modulus (134), the region of lower elastic modulus OCA being in the bendable region (Fig. 2C, 0028). The selection elastic modulus positioning being tuned to enable a desirable distribution of stress across the display (0043).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive to Gross to include a modulus of elasticity of the first portion to be lower than the modulus of elasticity of the second portion, as taught by Bower, allowing for the creation of an adhesive joining layer having regions which are stiff and provide rigidity as well as regions with larger shear strain and ability to bend without generating significant stresses and without delaminating (0027).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 8 above, and further in view of Kim et al. (US 2018/0366679).
	Regarding claim 20, Gross discloses the limitations of claim 8 as discussed above. Gross discloses the backboard support (adhesive and PET substrate) comprising a body region and a peripheral region (Fig. 5-5a, 0056). Gross does not disclose the structure further comprising a spacing layer located between the adhesive layer and substrate support film and comprising a protrusion structure located in the peripheral region and protruding towards the adhesive layer.
	Kim, in the analogous field display devices, discloses a spacer 40 located between a substrate (10) and adhesive layer (41). The spacer having a protrusion structure and being located in the peripheral region and protruding towards the adhesive layer (Fig. 4).
	The surface of the adhesive layer (41) away from the spacing layer is a flat surface (Fig. 4).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the structure of Gross to include a spacer between the adhesive layer and PET substrate, as taught by Kim, to maintain a uniform spacing between the substrate and other layers of the display (0080).
	Regarding claim 21, Gross discloses the PET film having a thickness of approximately 50 µm, overlapping the claimed thickness of about 20 to 60 µm and adhesive thickness of approximately 25 µm, overlapping the claimed thickness of about 10 to 50 µm.
	Kim discloses the spacer formed of a material such as PI (0077), as polyimide is taught as an exemplary material for the spacing layer (specification 00123), the spacer of Kim is expected to have a modulus of elasticity in the range of about 1-4 GPa as claimed.
	Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Kim does not disclose a suitable height of the spacer, however teaches adjusting the thickness (height) to be either the same, smaller, or larger than the height of the bonding member (0080-0082). The spacer compensating for any unevenness in pressing force applied to the panel, maintaining a predetermined spacing as well as compensating for any height difference (0064). It would have been obvious to one having ordinary skill in the art to adjust the spacer height for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (US 2018/0315953) disclosing a backboard stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781